DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
Claims 1-18 are pending.  Claims 1-18 are rejected.

Response to Amendments
Applicant’s arguments with respect to Claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saheba (US Publication No. 20170111476 A1) and Owen (US Publication No. 20190104398 A1).

Regarding claim 1, Saheba discloses a system for facilitating the automated discovery of network resources provided by a computer network using a network-enabled device (e.g., client – FIG. 1), the system comprising: 
(a) a computer network (e.g., network 107– FIG. 1) configured to support one or more network resources (e.g., any of the resources 104); and ([0045], FIG. 1)
(b) a network resources discovery proxy (e.g., gateway 120 - FIG. 1) configured with a set of network resources matching rules 
Saheba does not discloses (b) 
(c) wherein the network resources discovery proxy intermediates all network resources discovery packets sent between the network-enabled device and the computer network. 
Owen discloses (b) a network resources discovery proxy (e.g., proxy servers 312) configured with a set of network resources matching rules (e.g., IP address range) which defines a selection of the one or more network resources to be discoverable by the network-enabled device (e.g., the computational instance 322, [0062], [0090]) ([0106-0107], [0109-0110], [0113]  and FIGs. 3 and 5A.)
(c) wherein the network resources discovery proxy  (e.g., proxy servers 312)  intermediates all network resources discovery packets sent between the network-enabled device (e.g., the computational instance 322) and the computer network (e.g., the network 300). ([0107], [0109], [0110], [0113]  and FIGs. 3 and 5A.  The the computational instance 322 and the computer network 300 communicate via the proxy servers 312 as an intermediary.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saheba in view of Owen to include (b) a network resources discovery proxy configured with a set of network resources matching rules which defines a selection of the one or more network resources to be discoverable 

Regarding claim 2, Saheba discloses wherein the network resources discovery proxy (e.g., gateway 120 - FIG. 1) regulates the delivery of network resources discovery packets (e.g., client’s request for access to data provided by resource 130 is considered as the claimed network resources discovery packets) sent between the network-enabled device (e.g., client) and the computer network (e.g., network 107) based on the set of network resources matching rules. ([0073] - [0076] - The gateway regulates the delivery of client’s request sent between the client and the network 107 based on the result of the authenticator.)

Regarding claim 3, Saheba discloses wherein the network resources discovery proxy selectively filters network resources discovery packets (e.g., client’s request for access to data provided by resource 130 is considered as the claimed network resources discovery packets) sent between the network-enabled device (e.g., client) and the computer network (e.g., network 107) based on the set of network resources matching rules. ([0073] - [0076] - The gateway regulates the delivery of client’s request sent between the client and the network 107 based on the result of the authenticator.  It is implied that if the user is not authorized according to the authenticator, the client’s 

Regarding claim 4, Saheba discloses wherein the set of network resources matching rules is modifiable. ([0051], [0073] - [0076] – The logic and data used by the authenticator 205 for determining  whether user 212 of client 112 are authorized to access a particular resource are considered as the claimed network resources matching rules.  It is implied that at least data used by the authenticator 205, e.g., subscription data is modifiable.)

Regarding claim 10, Saheba discloses method for automatically discovering network resources provided by a computer network using a network-enabled device, the method comprising the steps of: 
(a) providing a network resources discovery proxy (e.g., gateway 120 - FIG. 1) 
(b) storing a set of network resources matching rules in the network resources discovery proxy; and ([0051], [0073] - [0076] – The logic and data used by the authenticator 205 for determining  whether user 212 of client 112 are authorized to access a particular resource are considered as the claimed network resources matching rules.)
(c) sending network resources discovery packets (e.g., client’s request for access to data provided by resource 130 is considered as the claimed network resources discovery packets) between the network-enabled device and the computer network in compliance with the set of network resources matching rules. ([0051], [0062], [0063] 
Saheba does not disclose (a) providing a network resources discovery proxy for intermediating all network resources discovery packets sent between the network-enabled device and the computer network; 
3(b) 
Owen discloses providing a network resources discovery proxy (e.g., proxy servers 312) for intermediating all network resources discovery packets sent between the network-enabled device  (e.g., the computational instance 322) and the computer network  (e.g., the network 300);  ([0106-0107], [0109-0110], [0113]  and FIGs. 3 and 5A.)
the network resources matching rules (e.g., IP address range) defining a selection of the network resources to be discoverable by the network-enabled device. ([0106-0107], [0109-0110], [0113]  and FIGs. 3 and 5A.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saheba in view of Owen to provide a network resources discovery proxy for intermediating all network resources discovery packets sent between the network-enabled device and the computer network; the network resources matching rules defining a selection of the network resources to be discoverable by the network-enabled device.  One of ordinary skill in the art would have 

Regarding claim 11, the reasons for rejections are similar as these for claim 2.

Regarding claim 12, the reasons for rejections are similar as these for claim 3.

Regarding claim 13, the reasons for rejections are similar as these for claim 4.

Regarding claim 14, Saheba discloses the step of, after the sending step, automatically discovering a selection of the network resources provided by the computer network using the network-enabled device. ([0062], [0063] and [0077] – the client’s resending the message 200 is considered as the client’s automatic discovering of a particular network resource.)

Regarding claim 15, Saheba discloses wherein the automatic discovery of the selection of network resources provided by the computer network is rendered in compliance with the network resources discovery packets intermediated by the network resources discovery proxy. ([0062], [0063] and [0073]-[0077].  The client’s resending the message 200 is considered as the client’s automatic discovering of a particular network resource.  Such client’s discovery of the particular network resource is in compliance with the initial client’s request for access to data provided by resource 130, which is considered as the claimed network resources discovery packets.)

Claims 5-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saheba and Owen as applied to claim 1 or 10, and further in view of Bareket (US Publication No. 20170150337 A1).

Regarding claim 5, Saheba and Owen do not disclose wherein the network resources discovery proxy imposes restrictions on the one or more network resources available to the network-enabled device based on the set of network resources matching rules.
However, Bareket discloses wherein the network resources discovery proxy (e.g., proxy discovery device 230) imposes restrictions on the one or more network resources (e.g., specific target services or specific types of WiFi APs) available to the network-enabled device (e.g., requestor device) based on the set of network resources  matching rules (e.g., criteria). ([0103], [0055] and FIG. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saheba and Owen in view of Bareket such that the network resources discovery proxy imposes restrictions on the one or more network resources available to the network-enabled device based on the set of network resources matching rules.  One of ordinary skill in the art would have been motivated because it would provide more efficient network discovery.


processor unit, a microprocessor, a tablet, a laptop, a smart television, a smartphone, a server, or some other type of data processing system or electronic device.”  At least the one or more computer systems implementing the plurality of resources 104, and the gateway 120 and proxy server 122 are different network devices.)

Regarding claim 7, Saheba and Owens, in particular Owens discloses wherein the network resources discovery proxy restricts automated discovery to a selection of the plurality of network devices based on the set of network resources matching rules. ([0106-0107], [0109-0110], [0113]  and FIGs. 3 and 5A. The proxy servers restricts automated discovery to a selection of network devices of certain IP addresses.)

Regarding claim 8, Saheba discloses wherein the network resources discovery proxy (e.g., gateway 120) comprises a local controller (a processor of the gateway) in communication with the network-enabled device (e.g., client) and the computer network (e.g., network 107.) ([0050] – “Gateway 120 …may be used to facilitate communications between plurality of clients 102 and plurality of resources 104.” “gateway 120 … may communicate over internal network 107.”)    

Regarding claim 16, the reasons for rejections are similar as these for claim 5.	

Regarding claim 17, the reasons for rejections are similar as these for claim 6.	

Regarding claim 18, the reasons for rejections are similar as these for claim 7.	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saheba, Owen and Bareket as applied to claim 8, and in view of Amishav (US Publication No. 20140337526 A1).

Regarding claim 9, Saheba, Owen and Bareket do not disclose that the computer network is a local area network with multiple, logically independent subnetworks.
Amishav discloses that the computer network (e.g., computer network) is a local area network with multiple, logically independent subnetworks (e.g., subnetwork 140 and subnetwork 150). ([0018] and FIG. 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saheba, Owen and Bareket in view of Amishav such that the computer network is a local area network with multiple, logically independent subnetworks.  One of ordinary skill in the art would have been motivated because it allows the network service discovery to be carried out in common network, such as LAN having subnets.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451

/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451